DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
Applicants amendment filed 10/24/2022 overcomes the following objection(s)/rejection(s): 
	The rejection of claim 11 under 35 USC 112 (b) has been withdrawn in view of Applicants amendment.
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. As per Applicants argument regarding that the block dimensions taught in Liu are different from the feature in amended claim 1. 
The Examiner respectfully disagrees and directs the Applicant to paragraphs [0243-0250], where Liu discloses IBC mode may be enabled/disabled according to the rule on block dimension. In addition, Li discloses  [0247] d. Alternatively, when a block's width>th1 or >=th1 and/or a block's height>th2 or >=th2, IBC merge or/and IBC AMVP mode is not allowed. In one example, X is set to 64. [0248] i. For example, IBC merge or/and IBC AMVP mode is disabled for M×M (e.g., 128×128) block. [0249] ii. For example, IBC merge or/and IBC AMVP mode is disabled for N×M/M×N block, e.g., wherein N>=64, M=128. [0250] iii. For example, IBC merge or/and IBC AMVP mode is disabled for N×M/M×N block, e.g., wherein N>=4, M=128. Thus, the Examiner notes that Liu discloses a block with at least one of a height or width being greater than 64. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 11, 15-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., (U.S. Pub. No. 2021/0266581) in view of Zhao et al., (U.S. Pat. No. 11,159,795 B2) and further in view of Liu (U.S. Pub. No. 2021/0281877 A1).
As per claim 1, Jung teaches a method of processing video data, comprising: determining, for a conversion of between a video region of video data and a bitstream of video (fig. 1), whether a first coding tool is allowed or not for a first block of the video region, based on a height and a width of the first block and a maximum transform size of the video region ([0037], [0041]). Jung does not explicitly disclose wherein in response to at least one of the height or the width of the first block being greater than the maximum transform size, the first coding cool is not allowed for the first block.
However, Zhao teaches wherein in response to at least one of the height or the width of the first block being greater than the maximum transform size, the first coding tool is not allowed for the first block (col. 15 lines 39-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhao with Jung for the benefit of controlling maximum TU size and improve complexity of encoding. 
Jung (modified by Zhao) does not explicitly disclose wherein for a second block of the video region, a second coding tool is disabled in response to at least one of a height or a width of the second block being greater than 64, and wherein the second coding tool is an intra block copy (IBC)  mode (([0243-0245], “when a block size contains more than M*H samples, e.g., 16 or 32 or 64 luma samples, IBC merge or/and IBC AMVP mode is not allowed”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liu with Jung (modified by Zhao) to improve compression performance, [0038]).
As per claim 2, Jung (modified by Zhao) as a whole teaches everything as claimed above, see claim 1. In addition, Jung discloses whether a first syntax element indicating whether then first coding tool is allowed form the first block or not is included in the bitstream or not, is based on the maximum transform size ([0273-274]). 
As per claim 3, Jung (modified by Zhao) as a whole teaches everything as claimed above, see claim 1. In addition, Jung teaches wherein that the first coding tool is allowed for the first block is further based  on that the first block is coded with an inter prediction mode and do not apply a combined inter-picture merge and intra-picture prediction ([0037], “if the current block is in an inter prediction mode, identifying whether or not a sub-block transform (SBT) mode is applied to the current block”).
As per claim 4, Jung (modified by Zhao) as a whole teaches everything as claimed above, see claim 1. In addition, Jung teaches wherein in a case where the first coding tool is allowed, the first block is split into two transform block, and wherein the one transform block has residual data, the other transform block does not have residual data ([0265] and fig. 20(a)-(d)). 
As per claim 7, Jung (modified by Zhao and Liu) as a whole teaches everything as claimed above, see claim 1. Jung does not explicitly disclose wherein in response to at least one of the height or width of the second block being greater than N, a second syntax element including whether the second coding tool is allowed for the second block or not is excluded from the bitstream, and a value of the second syntax element inferred to indicate that the second coding tool is not allowed for the second block.
However, Liu teaches wherein in response to at least one of the height or width of the second block being greater than N, a second syntax element indicating whether the second coding tool is allowed for the second block or not is excluded from the bitstream ([0243-0250], [0257] when IBC mode is disallowed, the flag to indicate IBC mode does not need to be sent and the IBC mode is inferred to be false”) and the value of the second syntax element is inferred to indicate that the second coding tool is not allowed for the second block ([0243-0250], [0257]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Liu with Jung (modified by Zhao) to improve compression performance, [0038]).
As per claim 15, Jung (modified by Zhao) as a whole teaches everything as claimed above, see claim 1. In addition, Jung teaches wherein the conversion comprises encoding the video region into the bitstream (fig. 1).
As per claim 16, Jung (modified by Zhao) as a whole teaches everything as claimed above, see claim 1. In addition, Jung teaches wherein the conversion comprises decoding the video region from the bitstream (fig. 2). 
As per claim 17, which is the corresponding apparatus with the limitations of the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 19, which is the corresponding non-transitory computer-readable storage medium with the limitations of the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
As per claim 20, which is the corresponding non-transitory computer-readable recording medium storing a bitstream with the limitations of the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., (U.S. Pub. No. 2021/0266581) in view of Zhao et al., (U.S. Pat. No. 11,159,795 B2) in view of Liu et al. (U.S. Pub. No. 2021/0281877 A1) and further in view of Chuang et al., (U.S. Pub. No. 2017/0195676 A1).
As per claim 8, Jung (modified by Zhao and Liu) as a whole teaches everything as claimed above, see claim 1. Jung does not explicitly disclose wherein for a third block of the video  region, a third coding tool is disabled in response to at least one of a height or a width of the second block being greater than M, where M is a positive integer; wherein the third coding mode is a palette prediction mode. 
However, Chuang  teaches wherein for a third block of the video region, a third coding tool is disabled in response to at least one of height or width of the second block being greater than M, where M is a positive integer ([0116-0117], palette coding can be skipped for CUs with a size larger than pre-defined size); wherein the third coding tool is a palette prediction mode ([0116-0117]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chuang with Jung (modified by Zhao and Liu) in order to improve coding efficiency, restricting maximum coding unit size to reduce system complexity, [0002].
As per claim 9, Jung (modified by Zhao, Liu, and Chuang) as a whole teaches everything as claimed above, see claim 8. Jung does not explicitly disclose wherein M=64.
However, Chuang teaches wherein M=64 ([0117]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chuang with Jung (modified by Zhao and Liu) in order to improve coding efficiency, restricting maximum coding unit size to reduce system complexity, [0002].
As per claim 10, Jung (modified by Zhao, Liu and Chuang) as a whole teaches everything as claimed above, see claim 9. Jung does not explicitly disclose wherein in response to at least one of the height or the width of the third block being greater than M, a third syntax element indicating whether the third coding tool is allowed for the third block of not is excluded from the bitstream, and a value of the third syntax element inferred to indicate that the third coding tool is not allowed for the third block. 
However, Chuang teaches Jung does not explicitly disclose wherein in response to at least one of the height or the width of the third block being greater than M, a third syntax element indicating whether the third coding tool is allowed for the third block of not is excluded from the bitstream, and a value of the third syntax element inferred to indicate that the third coding tool is not allowed for the third block ([0117]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chuang with Jung (modified by Zhao and Liu) in order to improve coding efficiency, restricting maximum coding unit size to reduce system complexity, [0002].

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., (U.S. Pub. No. 2021/0266581) in view of Zhao et al., (U.S. Pat. No. 11,159,795 B2) in view of Liu et al., (U.S. Pub. No. 2021/0281877 A1) and further in view of Ramasubramonian et al., (U.S. Pub. No. 2020/0252608 A1; herein referenced as “Ramas”).
As per claim 11, Jung (modified by Zhao and Liu) as a whole teaches everything as claimed above, see claim 1. In addition, Jung discloses a fourth block which is an intra coding block (abstract, [0006], [0037], [0277-0278]). Jung does not explicitly disclose a fourth coding tool is disabled  in response to at least one of a height or a width of a second block being greater than S, wherein S is a position integer wherein the fourth coding tool is an intra sub-partitioning prediction mode. 
However, Ramas teaches a fourth coding tool is disabled  in response to at least one of a height or a width of a second block being greater than S, wherein S is a position integer wherein the fourth coding tool is an intra sub-partitioning prediction mode (abstract, [0006], [0008], , [0071-0072], [0141-0142]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ramas with Jung (modified by Zhao and Liu) for the benefit of providing improved coding efficiency. 
As per claim 12, Jung (modified by Zhao, Liu and Ramas) as a whole teaches everything as claimed above, see claim 11. Jung does not explicitly teach in response to at least one of the height or the width of the fourth block being greater than S, a fourth syntax element indicating whether the fourth coding tool is allowed for the fourth block or not and a fifth syntax element indicating whether a split type of the intra sub-partition prediction mode is horizontal or vertical are excluded from the bitstream.
However, Ramas teaches in response to at least one of the height or the width of the fourth block being greater than S, a fourth syntax element indicating whether the fourth coding tool is allowed for the fourth block or not and a fifth syntax element indicating whether a split type of the intra sub-partition prediction mode is horizontal or vertical are excluded from the bitstream (abstract, [0006], [0071-0072] fig. 7  and claim 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ramas with Jung (modified by Zhao and Liu) for the benefit of providing improved coding efficiency. 
As per claim 13, Jung (modified by Zhao, Lui and Ramas) as a whole teaches everything as claimed above, see claim 12. Jung does not explicitly disclose wherein S=64. 
However, Ramas teaches wherein S=64 ([0147], [0205]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ramas with Jung (modified by Zhao and Liu) for the benefit of providing improved coding efficiency. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., (U.S. Pub. No. 2021/0266581) in view of Zhao et al., (U.S. Pat. No. 11,159,795 B2) in view of Liu et al., (U.S. Pub. No. 2021/0281877 A1) and further in view of Chiang et al., (U.S. Pub. No. 2020/0120339 A1). 
As per claim 14, Jung (modified by Zhao and Liu) as a whole teaches everything as claimed above, see claim 1. Although Jung, discloses a fifth coding tool is disabled (combined inter-intra prediction (CIIP), [0361]); wherein the fifth coding tool is a combined intra-inter prediction (CIIP) mode ([0361]),
Jung does not explicitly disclose wherein for a fifth block of the video region, a fifth coding tool is disabled in response to at least one of a height or a width of the fifth block being greater than 64.
However, Chiang teaches a fifth coding tool is disabled in response to at least one of a height or a width of the fifth block being greater than 64 ([0009],[0071]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chiang with Jung (modified by Zhao and Liu) for the benefit of providing more efficient coding of video data. 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., (U.S. Pub. No. 2021/0266581 A1) in view of Zhao et al., (U.S. Pat. No. 11,159,795 B2) in further view of Liu et al., (U.S. Pub. No. 2021/0281877) further in view of Chuang et al., (U.S. Pub. No. 2017/0195676) and in view of Ramasubramonian et al., (U.S. Pub. No. 2020/0252608 A1; herein referenced as “Ramas”) and in view of Chiang et al., (U.S. Pub. No. 2020/020339).
As per claim 18, Jung (modified by Zhao) as a whole teaches everything as claimed above, see claim 17. Although Jung discloses whether the first coding tool is allowed for the first block is further based on that the first block is coded with an inter prediction mode and do not apply a combined inter-picture merge and intra-picture prediction ([0037], “if the current block is in an inter prediction mode, identifying whether or not a sub-block transform (SBT) mode is applied to the current block”) and a fifth coding tool is disabled (combined inter-intra prediction (CIIP), [0361]); wherein the fifth coding tool is a combined intra-inter prediction (CIIP) mode ([0361]), Jung does not explicitly disclose wherein whether a first syntax element indicating whether the first coding tool is allowed for the first block or not is included in the bitstream or not, is based on the maximum transform form; for a third block of the video region, a third coding tool is disabled in response to at least one of a height or a width of the second block being greater than M, where M is a positive integer, wherein the third coding tool is a palette prediction mode; for a fourth block which is an intra coding block, a fourth coding tool is disabled in response to at least one of a height or a width of the second block being greater than S, where S is a positive integer, wherein the fourth coding tool is intra sub-partition prediction mode; and for a fifth block of the video region, a fifth coding tool is disabled in response to at least one of a height or a width of the fifth block being greater than 64.
However, However, Zhao teaches wherein whether a first syntax element indicating whether the first coding tool is allowed form the first block or not is included in the bitstream or not, is based on the maximum transform size (col. 15 lines 39-41). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhao with Jung for the benefit of controlling maximum TU size and improve complexity of encoding. 
Jung (modified by Zhao and Liu) does not explicitly disclose for a third block of the video region, a third coding tool is disabled in response to at least one of a height or a width of the second block being greater than M, where M is a positive integer, wherein the third coding tool is a palette prediction mode.
However, Chuang teaches wherein for a third block of the video region, a third coding tool is disabled in response to at least one of height or width of the second block being greater than M, where M is a positive integer ([0116-0117], palette coding can be skipped for CUs with a size larger than pre-defined size); wherein the third coding tool is a palette prediction mode ([0116-0117]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chuang with Jung (modified by Zhao and Liu) in order to improve coding efficiency, restricting maximum coding unit size to reduce system complexity, [0002].
Jung (modified by Zhao, Liu and Chuang) does not explicitly disclose for a fourth block which is an intra coding block, a fourth coding tool is disabled in response to at least one of a height or a width of the second block being greater than S, where S is a positive integer, wherein the fourth coding tool is intra sub-partition prediction mode; and for a fifth block of the video region, a fifth coding tool is disabled in response to at least one of a height or a width of the fifth block being greater than 64, wherein the fifth coding tool is a combined intra-inter prediction (CIIP) mode.
However, Ramas teaches for a fourth block which is an intra coding block, a fourth coding tool is disabled in response to at least one of a height or a width of the second block being greater than S, wherein S is a positive integer ([0205]); wherein the fourth coding tool is an intra sub-partitioning prediction mode (abstract, [0006], [0071-0072] and fig. 7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Ramas with Jung (modified by Zhao, Liu and Chuang) for the benefit of providing improved coding efficiency. 
Jung (modified by Zhao, Liu, Chuang, and Ramas) does not explicitly disclose a fifth coding tool is disabled in response to at least one of a height or a width of the fifth block being greater than 64, wherein the fifth coding tool is a combined intra-inter prediction (CIIP) mode.
However, Chiang teaches a for a fifth block of the video region, a fifth coding tool is disabled in response to at least one of a height or a width of the fifth block being greater than 64; wherein the fifth coding tool is a combined intra-inter prediction (CIIP) mode ([0009]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chiang with Jung (modified by Zhao, Lui, Chang and Ramas) for the benefit of providing more efficient coding of video data. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486